                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                              Plaintiff,             )
                                                     )
                      vs.                            )     No. 1:19-cr-150-JMS-MJD
                                                     )
 JOSEPH PIERSON,                                     )
                                                     )
                              Defendant.             )

                                             ORDER

       Defendant Joseph Pierson was indicted on two counts of unlawful possession of a firearm

by a convicted felon, in violation of 18 U.S.C. § 922(g). [Filing No. 5.] He filed a Motion to

Suppress evidence that was discovered during what he argues was an unlawful traffic stop and a

statement that he asserts was the result of an unlawful interrogation. [Filing No. 26; Filing No.

27.] The Motion is now ripe for the Court’s decision.

                                                I.
                                           BACKGROUND

       On December 19, 2019, the Court held an evidentiary hearing on Mr. Pierson’s Motion to

Suppress. [See Filing No. 32.] The following are the Court’s factual findings based on the

evidence presented at that hearing and submitted with the parties’ briefs. In making the findings

that follow, the Court has considered the testimony and demeanor of the witnesses who testified

at the hearing: Lieutenant Jason Lee of the Marion County Sheriff’s Office and Amanda Pierson,

Mr. Pierson’s wife. Where Lt. Lee’s testimony and Mrs. Pierson’s testimony conflict, the Court

concludes that Mrs. Pierson is highly motivated to testify in her husband’s favor, and therefore

credits the testimony of Lt. Lee, which the Court finds credible.



                                                 1
        On April 13, 2019, Mr. Pierson was a passenger in a vehicle belonging to and driven by

his wife. The vehicle was travelling south down North Mickley Avenue in Indianapolis, Indiana

as the couple was headed from Mrs. Pierson’s residence to a gas station on that street. Lt. Lee

was conducting proactive traffic enforcement in the area, which he characterized as a “high

crime” area in which there had been a recent murder and regular incidents of gunfire. Lt. Lee

observed Mrs. Pierson’s vehicle drive past where he was parked and heard what he believed was

excessive noise resulting from a defective muffler. As he followed the car, Lt. Lee observed Mr.

Pierson in the passenger’s seat leaning forward and moving his arms in a manner that was

consistent with placing something underneath the seat. 1 Lt. Lee followed Mrs. Pierson’s vehicle

for a short distance before observing her fail to signal a right turn into a gas station parking lot, at

which point he activated his lights and conducted a traffic stop of the vehicle.

        After Mrs. Pierson’s vehicle came to a stop, but before Lt. Lee approached the vehicle,

Lt. Lee ran the license plate and discovered that Mrs. Pierson was the owner of the car and her

driver’s license was suspended. Lt. Lee approached the passenger’s side of the vehicle because

of the movements he had seen and observed that Mr. Pierson’s hands were visibly shaking, and

he appeared to be nervous. Lt. Lee instructed Mr. Pierson to exit the vehicle and place his hands

on the roof. Mr. Pierson complied, and when he raised his hands to place them on top of the car,

his shirt was lifted, revealing a handgun in his waistband. At that time, Lt. Lee shoved Mr.

Pierson against the car and called for backup, and Mr. Pierson identified himself and disclosed

that there was a warrant out for his arrest. Once backup arrived, Lt. Lee placed Mr. Pierson in



1
  Mrs. Pierson testified that nothing happened in the car after she saw Lt. Lee pull out behind her.
She also testified that she and her husband were “reconciling” at the time, in response to
questioning about whether he lived with her. The Court inferred from the answer that Mr.
Pierson was not living with her. She also testified that the car was hers, and she did not know
that the guns were in the car. The Court finds it difficult to reconcile this testimony.
                                                   2
handcuffs and another officer ran his name through the system to confirm that he did indeed have

an active arrest warrant.

         Lt. Lee did not read Mr. Pierson his Miranda 2 warnings at any time during the stop, but

Lt. Lee acknowledged that Mr. Pierson was not free to leave. Because Mrs. Pierson’s driver’s

license was suspended, she was not permitted to drive the vehicle after the stop, so it was towed

from the scene. Other officers conducted an inventory search of the vehicle and a second firearm

was located underneath the front passenger’s seat. When that gun was found, Mr. Pierson was

standing next to Lt. Lee near the front of the patrol car, and Mr. Pierson, unprompted, stated that

the second gun was not stolen, and he had received it from his uncle.

                                                II.
                                            DISCUSSION

         A. The Initial Traffic Stop

         Mr. Pierson argues that the traffic stop was not supported by probable cause because Mrs.

Pierson did not commit a traffic violation before her car was pulled over. [Filing No. 27 at 2-3.]

The government responds that the vehicle’s exhaust was defective, and Mrs. Pierson failed to

signal a turn, either of which was sufficient to provide probable cause to stop the vehicle. [Filing

No. 30 at 4-5.]

         A passenger has standing to challenge the constitutionality of a stop because he is seized

during a stop just as the driver is seized. Brendlin v. California, 551 U.S. 249, 256-59 (2007).

Upon such challenge, “[t]he prosecution bears the burden of proving by a preponderance of the

evidence that a warrantless stop is supported by probable cause.” United States v. Garcia-

Garcia, 633 F.3d 608, 612 (7th Cir. 2011) (citations omitted). “When a police officer reasonably

believes that a driver has committed even a minor traffic offense, probable cause supports the

2
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                 3
stop.” Id. (citations omitted). The probable cause inquiry is objective and involves two separate

questions: first, the Court must determine what facts were known to the officer when he stopped

the vehicle, and second, the Court must decide whether a reasonable officer could conclude that

those facts amount to a violation of the law. Id. at 612-13.

       Here, the Court credits Lt. Lee’s testimony that he believed Mrs. Pierson’s car had an

excessively loud exhaust, indicative of a defective muffler. Indiana law requires that a vehicle

be equipped with a muffler or other device that is in good working order and reduces excessive

noise. Ind. Code. § 9-19-8-3 (“A motor vehicle must be equipped with a muffler or other noise

dissipative device that meets the following conditions: (1) Is in good working order. (2) Is in

constant operation to prevent excessive noise.”). Accordingly, based on Lt. Lee’s observation

that the vehicle’s exhaust was loud and likely defective, a reasonable officer could have

concluded that Mrs. Pierson was violating Indiana law, and the stop was supported by probable

cause. See Garcia-Garcia, 633 F.3d at 612-13.

       B. The Pat-Down Search

       Mr. Pierson argues that, regardless of the legality of the initial traffic stop, the pat-down

search of his person was unlawful because his general nervousness was insufficient to justify the

search. [Filing No. 27 at 3-4.] The Government responds that Mr. Pierson’s furtive movements

indicating that he may have been hiding something under the seat justified the pat-down search.

[Filing No. 30 at 5.]

       “[A]n officer making a traffic stop may order passengers to get out of the car pending

completion of the stop.” Maryland v. Wilson, 519 U.S. 408, 415 (1997). The officer may

perform a pat-down search of the driver and passengers “upon reasonable suspicion that they

may be armed and dangerous.” Arizona v. Johnson, 555 U.S. 323, 332 (2009) (quoting Knowles


                                                 4
v. Iowa, 525 U.S. 113, 117-118 (1998)). In determining whether an officer has reasonable

suspicion that a suspect might be armed and dangerous, the Court must consider the totality of

the circumstances known to the officer, including the officer’s experience, the behavior and

characteristics of the suspect, and the time and location of the stop. United States v. Tinnie, 629

F.3d 749, 751-52 (7th Cir. 2011) (concluding that the totality of circumstances justified a pat-

down search, including that the stop was late at night in a high-crime neighborhood and that the

defendant “acted suspiciously by moving around nervously as the officers approached the car”).

The Seventh Circuit has recognized that when a suspect’s “movements, including bending

forward at the waist and reaching toward the passenger and rear seats, reasonably suggest[] that

he could be reaching for or concealing a weapon,” a pat-down search is justified. United States

v. Vaccaro, 915 F.3d 431, 436 (7th Cir. 2019).

       Here, it is clear that Lt. Lee had the authority to order Mr. Pierson to exit the vehicle. See

Wilson, 519 U.S. at 415. Furthermore, the Court credits Lt. Lee’s testimony that he observed

Mr. Pierson moving in a way that suggested he could be hiding something underneath the seat

and that he appeared to be nervous when Lt. Lee made contact with him. These observations, in

combination with the fact that the area in which the stop occurred was known to be a high crime

area, gave rise to a reasonable suspicion that Mr. Pierson could be armed. See Vaccaro, 915 F.3d

at 436; Tinnie, 629 F.3d at 752. Accordingly, the pat-down search was lawful, and the firearm

discovered in Mr. Pierson’s waistband need not be suppressed.

       C. The Second Firearm

       Although not specifically challenged by Mr. Pierson apart from his objection to the

legality of the initial traffic stop, in the interest of completeness, the Court addresses the

admissibility of the second firearm.     The Government contends that the firearm under the


                                                 5
passenger’s seat would have inevitably been discovered during an inventory search of the vehicle

before it was towed. [Filing No. 30 at 6.]

       There is no dispute that, if the initial stop was lawful, once Mr. Pierson was arrested and

it was determined that Mrs. Pierson did not possess a valid driver’s license, the vehicle needed to

be impounded and towed away according to police procedure. Thus, the inventory search of the

vehicle pursuant to it being impounded was lawful, and the second firearm is admissible. See

United States v. Cartwright, 630 F.3d 610, 613 (7th Cir. 2010) (citing South Dakota v.

Opperman, 428 U.S. 364, 376 (1976)) (“Inventory searches constitute a well-recognized

exception to the warrant requirement and are reasonable under the Fourth Amendment.”).

       D. The Unwarned Statement

       Mr. Pierson asserts that his statement that the firearm found inside the vehicle was not

stolen and he had received it from his uncle should be excluded because he was not given

Miranda warnings before the statement was made. [Filing No. 27 at 4.] The Government does

not specifically address this issue in its response. [See Filing No. 30.]

       To implicate Miranda, the defendant must be (1) in custody and (2) subject to

interrogation. E.g., United States v. Patterson, 826 F.3d 450, 454 (7th Cir. 2016). “A person is

in custody for Miranda purposes if there was a formal arrest or a restraint on his or her freedom

of movement of the degree associated with a formal arrest.” Id. (internal quotations and citations

omitted). The test for determining whether an interaction constitutes an interrogation is “whether

a reasonable objective observer would have believed that the law enforcement officer’s

statements to the defendant were reasonably likely to elicit an incriminating response.” United

States v. Swanson, 635 F.3d 995, 1002 (7th Cir. 2011) (internal quotations and citations omitted).




                                                  6
“Voluntary incriminating statements are not subject to Miranda warnings and are admissible as

evidence.” Id. (citations omitted).

       Here, the Court concludes that, because Mr. Pierson had been handcuffed and was not

free to leave the scene, he was in custody for Miranda purposes when the statement was made.

See Patterson, 826 F.3d at 454. However, Lt. Lee testified that Mr. Pierson made the statement

spontaneously, not in response to questioning, and the Court credits that testimony. Mr. Pierson

did not present any evidence to the contrary, and merely argued that he did not recall making the

statement. [See Filing No. 27 at 2; Filing No. 27-2 at 2.] Accordingly, the Court finds that Mr.

Pierson was not being interrogated, Miranda is not implicated, and his voluntary statement is

admissible. See Patterson, 826 F.3d at 454; Swanson, 635 F.3d at 1002.

                                              III.
                                         CONCLUSION

       For the foregoing reasons, Mr. Pierson’s Motion to Suppress, [26], is DENIED.




       Date: 12/20/2019




Distribution via ECF only to all counsel of record




                                               7
